 

 

 

RECEIVABLES PURCHASE AGREEMENT

 

between

 

HYUNDAI CAPITAL AMERICA,

as Seller,

 

and

 

HYUNDAI ABS FUNDING CORPORATION,

as Depositor

 

Dated as of January 30, 2013

 

 

 



(2013-A Receivables Purchase Agreement)

 



Table of Contents

Page





 

ARTICLE I. Certain Definitions         ARTICLE II. Conveyance of Receivables    
    Section 2.01 Conveyance of Receivables 2 Section 2.02 The Closing 3      
ARTICLE III. Representations and Warranties         Section 3.01 Representations
and Warranties of Depositor 3 Section 3.02 Representations and Warranties of
Seller 4       ARTICLE IV. Conditions         Section 4.01 Conditions to
Obligation of the Depositor 11 Section 4.02 Conditions to Obligation of the
Seller 12       ARTICLE V. Covenants of the Seller         Section 5.01
Protection of Right, Title and Interest 12 Section 5.02 Other Liens or Interests
13 Section 5.03 Costs and Expenses 13 Section 5.04 Hold Harmless 13      
ARTICLE VI. Indemnification         Section 6.01 Indemnification 14      
ARTICLE VII. Miscellaneous Provisions         Section 7.01 Obligations of Seller
14 Section 7.02 Repurchase Events 14 Section 7.03 Depositor Assignment of
Repurchased Receivables 15 Section 7.04 Transfer to the Issuer 15 Section 7.05
Amendment 15 Section 7.06 Waivers 15 Section 7.07 Notices 15 Section 7.08 Costs
and Expenses 16 Section 7.09 Representations of the Seller and the Depositor 16
Section 7.10 Confidential Information 16 Section 7.11 Headings and
Cross-References 16 Section 7.12 GOVERNING LAW 16 Section 7.13 Counterparts 16
Section 7.14 Third Party Beneficiary 16 Section 7.15 No Proceedings 16 Section
7.16 Nonpetition Covenant 17       SCHEDULE I Schedule of Receivables I-1
SCHEDULE II Receivable File Schedule II-1

 

 -i-(2013-A Receivables Purchase Agreement)

 





Table of Contents

(continued)

Page



 



SCHEDULE III Reconveyance Agreements III-1 SCHEDULE IV Conduit Documents IV-1

 

 -ii-(2013-A Receivables Purchase Agreement)

 



RECEIVABLES PURCHASE AGREEMENT dated as of January 30, 2013 between HYUNDAI
CAPITAL AMERICA, a California corporation, as seller (the “Seller”), and HYUNDAI
ABS FUNDING CORPORATION, a Delaware corporation, as depositor (the “Depositor”).

 

RECITALS

 

WHEREAS, in the regular course of its business, the Seller has purchased certain
motor vehicle retail installment sale contracts secured by new and used
automobiles, light-duty trucks, and minivans from motor vehicle dealers;

 

WHEREAS, the Seller and the Depositor wish to set forth the terms pursuant to
which such contracts are to be sold by the Seller to the Depositor; and

 

WHEREAS, the Depositor intends, concurrently with its purchases hereunder, to
convey all of its right, title and interest in and to $1,555,688,377.99 of such
contracts to Hyundai Auto Receivables Trust 2013-A (the “Issuer”) pursuant to a
Sale and Servicing Agreement dated as of January 30, 2013 (the “Sale and
Servicing Agreement”), by and among the Issuer, the Depositor, the Seller, as
Seller and Servicer, and U.S. Bank National Association, as indenture trustee
(the “Indenture Trustee”), and the Issuer intends to pledge all of its right,
title and interest in such contracts to the Indenture Trustee pursuant to the
Indenture.

 

NOW, THEREFORE, in consideration of the foregoing, other good and valuable
consideration and the mutual terms and covenants contained herein, the parties
hereto agree as follows:

 

ARTICLE I.
Certain Definitions

 

Terms not defined in this Agreement shall have the meanings assigned thereto in
the Sale and Servicing Agreement or the Indenture. As used in this Agreement,
the following terms shall, unless the context otherwise requires, have the
following meanings (such meanings to be equally applicable to the singular and
plural forms of the terms defined):

 

“Agreement” shall mean this Receivables Purchase Agreement, as the same may be
amended and supplemented from time to time.

 

“Closing Date” shall mean January 30, 2013.

 

“Conduit Documents” shall mean the documents listed on Schedule IV hereto.

 

“Depositor” shall mean Hyundai ABS Funding Corporation, a Delaware corporation,
its successors and assigns.

 

“Indemnified Losses” shall have the meaning specified in Section 6.01.

 

“Indemnified Party” shall have the meaning specified in Section 6.01.

 

(2013-A Receivables Purchase Agreement)

 



“Indenture” means the Indenture, dated as of January 30, 2013, between the
Issuer and the Indenture Trustee, as amended, supplemented, amended and restated
or otherwise modified from time to time.

 

“Purchase Price” shall have the meaning specified in Section 2.01(a).

 

“Receivable” shall mean any Contract listed on Schedule I hereto (which Schedule
may be in the form of microfiche).

 

“Reconveyance Documents” shall mean the documents listed on Schedule III hereto.

 

“Registrar of Titles” means with respect to any state, the governmental agency
or body responsible for the registration of, and the issuance of certificates of
title relating to, motor vehicles and liens thereon.

 

“Repurchase Event” shall have the meaning specified in Section 7.02.

 

“Sale and Servicing Agreement” shall have the meaning set forth in the recitals.

 

“Schedule of Receivables” shall mean the list of Receivables annexed hereto as
Schedule I.

 

“Seller” shall mean Hyundai Capital America, a California corporation,
its successors and assigns.

 

“Transfer Date” shall mean the Cutoff Date.

 

ARTICLE II.
Conveyance of Receivables

 

Section 2.01 Conveyance of Receivables.

 

(a) In consideration of the Depositor’s delivery to the Seller on the Closing
Date of (i) approximately $1,481,235,699.64 and (ii) a capital contribution
initially made by the Seller to the Depositor of approximately $74,452,678.35
aggregate principal amount of the Receivables (the “Purchase Price”), the Seller
does hereby sell, transfer, assign, set over and otherwise convey to the
Depositor without recourse (subject to the obligations of the Seller herein) all
right, title, and interest of the Seller in and to:

 

(i) the Receivables and all moneys received thereon on or after the Cutoff Date;

 

(ii) the security interests in the Financed Vehicles and any accessions thereto
granted by Obligors pursuant to the Receivables and any other interest of the
Seller in such Financed Vehicles;

 

 2(2013-A Receivables Purchase Agreement)

 



(iii) any Liquidation Proceeds and any other proceeds from claims on any
physical damage, credit life or disability insurance policies covering Financed
Vehicles or Obligors, including any vendor’s single interest or other collateral
protection insurance policy;

 

(iv) any property that shall have secured any Receivable and that shall have
been acquired by or on behalf of the Seller;

 

(v) all documents and other items contained in the Receivable Files;

 

(vi) all proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement; and

 

(vii) the proceeds of any and all of the foregoing.

 

The Seller and the Depositor agree that the Purchase Price for the Receivables
sold by the Seller to the Depositor represents fair market value for the
Receivables. The Depositor shall make payment in respect of the Purchase Price
upon demand by the Seller.

 

(b) The Seller and the Depositor intend that the transfer of assets by the
Seller to the Depositor pursuant to this Agreement be a sale of the ownership
interest in such assets to the Depositor, rather than the mere granting of a
security interest to secure a borrowing. In the event, however, that such
transfer is deemed not to be a sale but to be of a mere security interest to
secure a borrowing or such transfer is otherwise not effective to sell the
Receivables and other property described in Section 2.01(a) hereof, the Seller
shall be deemed to have hereby granted to the Depositor a perfected first
priority security interest in all such assets, and this Agreement shall
constitute a security agreement under applicable law. Pursuant to the Sale and
Servicing Agreement and Section 7.04 hereof, the Depositor may sell, transfer
and assign to the Issuer (i) all or any portion of the assets assigned to the
Depositor hereunder, (ii) all or any portion of the Depositor’s rights against
the Seller under this Agreement and (iii) all proceeds thereof. Such assignment
may be made by the Depositor with or without an assignment by the Depositor of
its rights under this Agreement, and without further notice to or
acknowledgement from the Seller. The Seller waives, to the extent permitted
under applicable law, all claims, causes of action and remedies, whether legal
or equitable (including any right of setoff), against the Depositor or any
assignee of the Depositor relating to such action by the Depositor in connection
with the transactions contemplated by the Sale and Servicing Agreement.

 

Section 2.02 The Closing. The sale and purchase of the Receivables shall take
place at a closing at the offices of Mayer Brown LLP, 71 South Wacker Drive,
Chicago, Illinois 60606, on the Closing Date, simultaneously with the closing
under (a) the Sale and Servicing Agreement, (b) the Indenture and (c) the Trust
Agreement.

 

ARTICLE III.
Representations and Warranties

 

Section 3.01 Representations and Warranties of Depositor. The Depositor hereby
represents and warrants as follows to the Seller and the Indenture Trustee as of
the Closing Date:

 

 3(2013-A Receivables Purchase Agreement)

 



(a) Organization and Good Standing. The Depositor has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with the corporate power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
presently conducted, including the corporate power, authority and legal right to
acquire and sell the Receivables.

 

(b) Power and Authority. The Depositor has the power and authority to execute
and deliver this Agreement and to carry out its terms; and the execution,
delivery and performance of this Agreement have been duly authorized by the
Depositor by all necessary corporate action.

 

(c) No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under, the charter or bylaws
of the Depositor, or any indenture, agreement or other instrument to which the
Depositor is a party or by which it is bound. There shall be no breach of the
representations and warranties in this paragraph resulting from any of the
foregoing breaches, violations, Liens or other matters which, individually or in
the aggregate, would not materially and adversely affect the Depositor’s ability
to perform its obligations under the Basic Documents or the consummation of the
transactions as contemplated by the Basic Documents.

 

Section 3.02 Representations and Warranties of Seller.

 

(a) The Seller hereby represents and warrants as follows to the Depositor and
the Indenture Trustee as of the Closing Date:

 

(i) Organization and Good Standing. The Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of California, with the corporate power and authority to own its properties and
to conduct its business as such properties are currently owned and such business
is presently conducted.

 

(ii) Due Qualification. The Seller is duly qualified to do business as a foreign
corporation in good standing, and has obtained all necessary licenses and
approvals, in all jurisdictions where the failure to do so would materially and
adversely affect the Seller’s ability to acquire, own and service the
Receivables.

 

(iii) Power and Authority. The Seller has the power and authority to execute and
deliver this Agreement and the other Basic Documents to which it is a party and
to carry out their respective terms; the Seller had at all relevant times, and
has, full power, authority and legal right to sell, transfer and assign the
property sold, transferred and assigned to the Depositor hereby and has duly
authorized such sale, transfer and assignment to the Depositor by all necessary
corporate action; and the execution, delivery and performance of this Agreement
and the other Basic Documents to which the Seller is a party have been duly
authorized by the Seller by all necessary corporate action.

 

 4(2013-A Receivables Purchase Agreement)

 



(iv) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Basic Documents to which the Seller is a party and the
fulfillment of their respective terms do not conflict with, result in any breach
of any of the terms and provisions of, or constitute (with or without notice or
lapse of time or both) a default under, the articles of incorporation or bylaws
of the Seller, or any indenture, agreement or other instrument to which the
Seller is a party or by which it is bound, or result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
such indenture, agreement or other instrument (other than this Agreement), or
violate any law or, to the best of the Seller’s knowledge, any order, rule or
regulation applicable to the Seller of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Seller or its properties. There shall be no breach
of the representations and warranties in this paragraph resulting from any of
the foregoing breaches, violations, Liens or other matters which, individually
or in the aggregate, would not materially and adversely affect the Seller’s
ability to perform its obligations under the Basic Documents or the consummation
of the transactions as contemplated by the Basic Documents.

 

(v) No Proceedings. There are no proceedings or investigations pending or, to
the Seller’s knowledge, threatened against the Seller before any court,
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Seller or its properties (A) asserting the
invalidity of this Agreement or any other Basic Document to which the Seller is
a party, (B) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any other Basic Document to which the Seller
is a party or (C) seeking any determination or ruling that would materially and
adversely affect the performance by the Seller of its obligations under, or the
validity or enforceability of, this Agreement or any other Basic Document to
which the Seller is a party.

 

(vi) Valid Sale, Binding Obligation. The Basic Documents constitute a valid
sale, transfer and assignment to the Depositor of all right, title and interest
of the Seller in the Receivables and the proceeds thereof. The Receivables will
not be considered part of the Seller’s estate in the event of a bankruptcy of
the Seller. This Agreement and the other Basic Documents to which the Seller is
a party, when duly executed and delivered by the other parties hereto and
thereto, shall constitute legal, valid and binding obligations of the Seller,
enforceable against the Seller in accordance with their respective terms, except
as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization and similar laws now or hereafter in effect relating to or
affecting creditors’ rights generally and to general principles of equity
(whether applied in a proceeding at law or in equity).

 

(vii) Chief Executive Office. The chief executive office of the Seller is
located at 3161 Michelson Drive, Suite 1900, Irvine, California 92612.

 

(viii) No Consents. The Seller is not required to obtain the consent of any
other party or any consent, license, approval, registration, authorization, or
declaration of or with any governmental authority, bureau or agency in
connection with the execution, delivery, performance, validity, or
enforceability of this Agreement or any other Basic Document to which it is a
party that has not already been obtained, other than (A) UCC filings and (B)
consents, licenses, approvals, registrations, authorizations or declarations
which, if not obtained or made, would not have a material adverse affect on the
enforceability or collectibility of the Receivables or would not materially and
adversely affect the ability of the Depositor to perform its obligations under
the Basic Documents.

 

 5(2013-A Receivables Purchase Agreement)

 



(ix) Ordinary Course. The transactions contemplated by this Agreement and the
other Basic Documents to which the Seller is a party are in the ordinary course
of the Seller’s business.

 

(x) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller contemplate any pending
insolvency.

 

(xi) Creditors. The Seller did not sell the Receivables to the Depositor with
any intent to hinder, delay or defraud any of its creditors.

 

(xii) No Notice. The Seller acquired title to the Receivables in good faith,
without notice of any adverse claim.

 

(xiii) Bulk Transfer. The transfer, assignment and conveyance of the Receivables
by the Seller pursuant to this Agreement are not subject to the bulk transfer
laws or any similar statutory provisions in effect in any applicable
jurisdiction.

 

(xiv) Investment Company Act. The Seller is not an investment company or
“controlled by an investment company” within the meaning of the Investment
Company Act of 1940.

 

(b) The Seller makes the following representations and warranties with respect
to the Receivables, on which the Depositor relies in accepting the Receivables
and in transferring the Receivables to the Issuer under the Sale and Servicing
Agreement, and on which the Issuer relies in pledging the same to the Indenture
Trustee. Such representations and warranties speak as of the execution and
delivery of this Agreement or as of the Cutoff Date, as applicable, but shall
survive the sale, transfer and assignment of the Receivables to the Depositor,
the subsequent sale, transfer and assignment of the Receivables by the Depositor
to the Issuer pursuant to the Sale and Servicing Agreement and the pledge of the
Receivables by the Issuer to the Indenture Trustee pursuant to the Indenture.

 

(i) Characteristics of Receivables. Each Receivable (A) was originated in the
United States of America by a Dealer located in the United States of America for
the retail sale of a Financed Vehicle in the ordinary course of such Dealer’s
business and satisfied the Seller’s Credit and Collection Policy as of the date
of origination of the related Receivable, is payable in United States dollars,
has been fully and properly executed by the parties thereto, has been purchased
by the Seller from such Dealer under an existing Dealer Agreement and has been
validly assigned by such Dealer to the Seller, (B) has created or shall create a
valid, subsisting and enforceable first priority security interest in favor of
the Seller in the Financed Vehicle, which security interest is assignable by the
Seller to the Depositor, by the Depositor to the Issuer, and by the Issuer to
the Indenture Trustee, (C) contains customary and enforceable provisions such
that the rights and remedies of the holder thereof are adequate for realization
against the collateral of the benefits of the security, (D) provides for fixed
level monthly payments (provided that the payment in the last month of the term
of the Receivable may be insignificantly different from the level payments) that
fully amortize the Amount Financed by maturity and yield interest at the APR,
(E) amortizes using the simple interest method, (F) has an Obligor which is not
an affiliate of the Seller, is not a government or governmental subdivision or
agency and is not shown on the Servicer’s records as a debtor in pending
bankruptcy proceeding and (G) each Receivable allows for prepayments without
penalty and requires that the principal balance be paid in full to prepay the
Receivable in full.

 

 6(2013-A Receivables Purchase Agreement)

 



(ii) Compliance with Law. Each Receivable and the sale of the related Financed
Vehicle complied at the time it was originated or made, and at the time of
execution of this Agreement complies, in all material respects with all
requirements of applicable federal, state and local laws, rulings and
regulations thereunder, including usury laws, the Federal Truth-in-Lending Act,
the Equal Credit Opportunity Act, the Fair Credit Billing Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Bureau of Consumer Financial
Protection’s Regulations “B” and “Z”, the Servicemembers Civil Relief Act, the
Military Reservist Relief Act of 1991 (to the extent applicable), the
Gramm-Leach-Bliley Act, state adaptations of the National Consumer Act and of
the Uniform Consumer Credit Code, and other consumer credit laws and equal
credit opportunity and disclosure laws.

 

(iii) Binding Obligation. Each Receivable represents the genuine, legal, valid
and binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability thereof may
be limited by bankruptcy, insolvency, reorganization or similar laws affecting
the enforcement of creditors’ rights generally and by equitable limitations on
the availability of specific remedies, regardless of whether such enforceability
is considered in a proceeding in equity or at law and (B) as such Receivable may
be modified by the application after the Transfer Date of the Servicemembers
Civil Relief Act.

 

(iv) No Government Obligor. No Receivable is due from the United States of
America or any State or any agency, department, subdivision or instrumentality
thereof.

 

(v) Obligor Bankruptcy. According to the records of the Seller, as of the Cutoff
Date, no Obligor is the subject of a bankruptcy proceeding.

 

(vi) Schedule of Receivables. The information set forth in Schedule I to this
Agreement is true and correct in all material respects as of the Cutoff Date.

 

(vii) Marking Records. By the Transfer Date, the Seller will have caused its
computer and accounting records relating to each Receivable to be clearly and
unambiguously marked to show that the Receivables have been sold to the
Depositor by the Seller and transferred and assigned by the Depositor to the
Issuer in accordance with the terms of the Sale and Servicing Agreement and
pledged by the Issuer to the Indenture Trustee in accordance with the terms of
the Indenture.

 

 7(2013-A Receivables Purchase Agreement)

 



(viii) Computer Tape. The computer tape regarding the Receivables made available
by the Seller to the Depositor is complete and accurate in all respects as of
the Transfer Date.

 

(ix) No Adverse Selection. No selection procedures believed by the Seller to be
adverse to the Noteholders were utilized in selecting the Receivables.

 

(x) Chattel Paper. Each Receivable constitutes chattel paper within the meaning
of the UCC as in effect in the state of origination.

 

(xi) One Original. There is only one executed original of each Receivable.

 

(xii) Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, nor has any Financed Vehicle been released from the Lien of the
related Receivable in whole or in part. None of the terms of any Receivable has
been waived, altered or modified in any respect since its origination, except by
instruments or documents identified in the related Receivable File.

 

(xiii) Lawful Assignment. No Receivable has been originated in, or is subject to
the laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement, the Sale and Servicing Agreement or the pledge of such Receivable
under the Indenture.

 

(xiv) Title. It is the intention of the Seller that the transfers and
assignments herein contemplated constitute sales of the Receivables from the
Seller to the Depositor and that the beneficial interest in and title to the
Receivables not be part of the debtor’s estate in the event of the filing of a
bankruptcy petition by or against the Seller under any bankruptcy law. No
Receivable, other than the Receivables identified in the Reconveyance Documents,
has been sold, transferred, assigned or pledged by the Seller to any Person
other than to the Depositor or pursuant to this Agreement (or by the Depositor
to any other Person other than to the Issuer pursuant to the Sale and Servicing
Agreement). Except with respect to the Liens under the Conduit Documents (which
such Liens shall be released in accordance with provisions of the Reconveyance
Documents), immediately prior to the transfers and assignments herein
contemplated, the Seller has good and marketable title to each Receivable free
and clear of all Liens, and, immediately upon the transfer thereof, the
Depositor shall have good and marketable title to each Receivable, free and
clear of all Liens and, immediately upon the transfer thereof from the Depositor
to the Issuer pursuant to the Sale and Servicing Agreement, the Issuer shall
have good and marketable title to each Receivable, free and clear of all Liens
and, immediately upon the pledge thereof from the Issuer to the Indenture
Trustee pursuant to the Indenture, the Indenture Trustee shall have a first
priority perfected security interest in each Receivable.

 

(xv) Title. To the extent that the transfer and assignment contemplated by this
Agreement is deemed not to be a sale but to be of a mere security interest to
secure a borrowing or such transfer is otherwise not effective to sell the
Receivables and other property described in Section 2.01(a) hereof, the Seller
shall be deemed to have hereby granted to the Depositor a perfected first
priority security interest in all such assets, and this Agreement shall
constitute a security agreement under applicable law.

 

 8(2013-A Receivables Purchase Agreement)

 



(xvi) Security Interest in Financed Vehicle. Immediately prior to its sale,
assignment and transfer to the Depositor pursuant to this Agreement, each
Receivable shall be secured by a validly perfected first priority security
interest in the related Financed Vehicle in favor of the Seller as secured
party, or all necessary and appropriate actions have been commenced that will
result in the valid perfection of a first priority security interest in such
Financed Vehicle in favor of the Seller as secured party.

 

(xvii) All Filings Made. All filings (including UCC filings, except for UCC
releases required to be filed in accordance with the Reconveyance Documents)
required to be made in any jurisdiction to give the Issuer a first perfected
ownership interest in the Receivables and the Indenture Trustee a first priority
perfected security interest in the Receivables have been made.

 

(xviii) No Defenses. No Receivable is subject to any right of rescission,
setoff, counterclaim, dispute or defense, including the defense of usury,
whether arising out of transactions concerning the Receivable or otherwise, and
the operation of any terms of the Receivable or the exercise by the Seller or
the Obligor of any right under the Receivable will not render the Receivable
unenforceable in whole or in part, and no such right of rescission, setoff,
counterclaim, dispute or defense, including the defense of usury, has been
asserted with respect thereto.

 

(xix) No Default. As of the Cutoff Date, the Servicer’s accounting records did
not disclose that there was any default, breach, violation or event permitting
acceleration under the terms of any Receivable (other than payment delinquencies
of not more than 30 days), or that any condition exists or event has occurred
and is continuing that with notice, the lapse of time or both would constitute a
default, breach, violation or event permitting acceleration under the terms of
any Receivable, and there has been no waiver of any of the foregoing.

 

(xx) Insurance. The Seller, in accordance with its customary procedures, has
determined at the origination of the Receivable that the Obligor had obtained
physical damage insurance covering the related Finance Vehicle at that time and
under the terms of each Receivable, the Obligor is required to maintain physical
damage insurance covering the related Financed Vehicle and to name the Seller as
a loss payee.

 

(xxi) Final Scheduled Maturity Date. No Receivable has a final scheduled payment
date after November 30, 2018.

 

(xxii) Certain Characteristics of the Receivables. As of the Cutoff Date,
(A) each Receivable had an original maturity of not less than 12 or more than
72 months and (B) no Receivable was more than 30 days past due as of the Cutoff
Date.

 

(xxiii) No Foreign Obligor. All of the Receivables were originated in the
United States of America.

 

 9(2013-A Receivables Purchase Agreement)

 



(xxiv) No Extensions. The number or timing of scheduled payments has not been
changed on any Receivable on or before the Cutoff Date, except as reflected on
the computer tape delivered in connection with the sale of the Receivables.

 

(xxv) Receivable Files. The Servicer has in its possession all original copies
of documents or instruments that constitute or evidence the Receivables. The
Receivable Files that constitute or evidence the Receivables do not have any
marks or notations indicating that they have been pledged, assigned or otherwise
conveyed by the Seller to any Person other than the Depositor, except for such
Liens as have been released on or before the Closing Date. All financing
statements filed or to be filed against the Seller in favor of the Depositor in
connection herewith describing the Receivables contain a statement to the
following effect: “A purchase of or security interest in any collateral
described in this financing statement, except as provided in the Receivables
Purchase Agreement, will violate the rights of the Depositor.”

 

(xxvi) No Fraud or Misrepresentation. Each Receivable was originated by a Dealer
and was sold by the Dealer to the Seller, to the best of the Seller’s knowledge,
without fraud or misrepresentation on the part of such Dealer in either case.

 

(xxvii) Receivables Not Assumable. No Receivable is assumable by another person
in a manner which would release the Obligor thereof from such Obligor’s
obligations to the Seller with respect to such Receivable.

 

(xxviii) No Impairment. The Seller has not done anything to convey any right to
any person that would result in such person having a right to payments due under
a Receivable or otherwise to impair the rights of the Depositor in any
Receivable or the proceeds thereof.

 

(xxix) No Liens. According to the Servicer’s records as of the Cutoff Date, no
liens or claims have been filed for work, labor or materials relating to a
Financed Vehicle that are prior to, or equal or coordinate with the security
interest in the Financed Vehicles granted by the Receivables.

 

(xxx) APR. No Receivable has an APR of less than 0.00% and the weighted average
coupon on the pool of Receivables is at least 3.88%.

 

(xxxi) Remaining Term. Each Receivable has a remaining term of at least 8 months
and no more than 72 months.

 

(xxxii) Original Term. The weighted average original term for the Receivables is
at least 62.24 months.

 

(xxxiii) Remaining Balance. Each Receivable has a remaining balance of at least
$5,000.00 and not greater than $81,172.13.

 

(xxxiv) New Vehicles. At least 95.47% of the aggregate principal balance of the
Receivables is secured by Financed Vehicles which were new at the date of
origination.

 

 10(2013-A Receivables Purchase Agreement)

 



(xxxv) No Repossessions. No Financed Vehicle has been repossessed on or prior to
the Cutoff Date.

 

(xxxvi) Dealer Agreements. Each Dealer from whom the Seller purchases
Receivables has entered into a Dealer Agreement with the Seller providing for
the sale of Receivables from time to time by such Dealer to the Seller.

 

(xxxvii) Receivable Obligations. To the best of the Seller’s knowledge, no
notice to or consent from any Obligor is necessary to effect the acquisition of
the Receivables by the Issuer.

 

(xxxviii) No Future Disbursement. At the time each Receivable was acquired from
the Dealer, the Amount Financed was fully disbursed. There is no requirement for
future advances of principal thereunder, and, other than in connection with
Dealer participations, all fees and expenses in connection with the origination
of such Receivable have been paid.

 

(xxxix) No Consumer Leases. No Receivable constitutes a “consumer lease” under
either (a) the UCC as in effect in the jurisdiction whose law governs the
Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

(xl) Balance as of Cutoff Date. The aggregate principal balance of the
Receivables as of the Cutoff Date is equal to $1,555,688,377.99.

 

(xli) Nature of Financed Vehicles. Each Financed Vehicle is a new or used
automobile, light-duty truck or minivan at the time the related Obligor executed
or authenticated the related Contract.

 

(xlii) Forced Place Insurance. No Financed Vehicle is subject to a force-placed
insurance policy.

 

(xliii) Transfer. Each Receivable prohibits the sale or transfer of the Financed
Vehicle without the consent of the Seller.

 

(xliv) Servicing. As of the Cutoff Date, each Receivable has been serviced in
compliance with all material requirements of federal, State, and local laws, and
in compliance with the Credit and Collection Policy.

 

ARTICLE IV.
Conditions

 

Section 4.01 Conditions to Obligation of the Depositor. The obligation of the
Depositor to purchase the Receivables is subject to the satisfaction of the
following conditions:

 

(a) Representations and Warranties True. The representations and warranties of
the Seller hereunder shall be true and correct on the Transfer Date with the
same effect as if then made, and the Seller shall have performed all obligations
to be performed by it hereunder on or prior to the Transfer Date.

 

 11(2013-A Receivables Purchase Agreement)

 



(b) Computer Files Marked. The Seller shall, at its own expense, on or prior to
the Transfer Date, indicate in its computer files that the Receivables have been
sold to the Depositor pursuant to this Agreement and deliver to the Depositor
the Schedule of Receivables, certified by the Seller’s President, a Vice
President or the Treasurer to be true, correct and complete.

 

(c) Documents To Be Delivered by the Seller on the Closing Date.

 

(i) Evidence of UCC Filing. On or prior to the Closing Date, the Seller shall
record and file, at its own expense, a UCC-1 financing statement, in each
jurisdiction in which required by applicable law, naming the Seller as debtor
and naming the Depositor as secured party, describing the Receivables and the
other assets assigned to the Depositor pursuant to Section 2.01 hereof, meeting
the requirements of the laws of each such jurisdiction and in such manner as is
necessary to perfect the sale, transfer, assignment and conveyance of the
Receivables and such other assets to the Depositor. The Seller shall deliver to
the Depositor a file-stamped copy or other evidence satisfactory to the
Depositor of such filing on or prior to the Closing Date.

 

(ii) Other Documents. Such other documents as the Depositor may reasonably
request.

 

(d) Other Transactions. The transactions contemplated by the Sale and Servicing
Agreement, the Indenture and the Trust Agreement to be consummated on the
Closing Date shall be consummated on such date.

 

Section 4.02 Conditions to Obligation of the Seller. The obligation of the
Seller to sell the Receivables to the Depositor is subject to the satisfaction
of the following conditions:

 

(a) Representations and Warranties True. The representations and warranties of
the Depositor hereunder shall be true and correct on the Closing Date with the
same effect as if then made, and the Depositor shall have performed all
obligations to be performed by it hereunder on or prior to the Closing Date.

 

(b) Receivables Purchase Price. On the Closing Date, the Depositor shall have
delivered to the Seller the Purchase Price specified in Section 2.01.

 

ARTICLE V.
Covenants of the Seller

 

The Seller agrees with the Depositor and the Indenture Trustee as follows:

 

Section 5.01 Protection of Right, Title and Interest.

 

(a) Filings. The Seller shall cause, at its own expense, all financing
statements and continuation statements and any other necessary documents (other
than the costs to re-title the Financed Vehicles in order to name a party other
than the Seller as lienholder) covering the right, title and interest of the
Seller, the Depositor, the Trust and the Indenture Trustee, respectively, in and
to the Receivables and the other property included in the Trust Estate to be
promptly filed and at all times to be kept recorded, registered and filed, all
in such manner and in such places as may be required by law fully to preserve
and protect the right, title and interest of the Depositor hereunder, the Trust
under the Sale and Servicing Agreement and the Indenture Trustee under the
Indenture in and to the Receivables and the other property included in the Trust
Estate. The Seller shall deliver to the Depositor and the Indenture Trustee
file-stamped copies of, or filing receipts for, any document recorded,
registered or filed as provided above, as soon as available following such
recordation, registration or filing. The Depositor shall cooperate fully with
the Seller in connection with the obligations set forth above and will execute
any and all documents reasonably required to fulfill the intent of this
paragraph.

 

 12(2013-A Receivables Purchase Agreement)

 



(b) Name Change. If the Seller makes any change in its name, identity or
corporate structure that would make any financing statement or continuation
statement filed in accordance with paragraph (a) above seriously misleading
within the applicable provisions of the UCC or any title statute, the Seller
shall give the Depositor, the Indenture Trustee and the Owner Trustee prompt
written notice thereof and shall promptly file such financing statements or
amendments as may be necessary to continue the perfection of the Depositor’s and
the Indenture Trustee’s interest in the property conveyed pursuant to Section
2.01.

 

Section 5.02 Other Liens or Interests. Except for the conveyances hereunder and
pursuant to the Basic Documents, the Seller shall not sell, pledge, assign or
transfer to any Person, or grant, create, incur, assume, or suffer to exist any
Lien on, or any interest in, to or under the Receivables, and the Seller shall
defend the right, title and interest of the Depositor, the Trust and the
Indenture Trustee in, to and under the Receivables against all claims of third
parties claiming through or under the Seller.

 

Section 5.03 Costs and Expenses. The Seller agrees to pay all reasonable costs
and disbursements in connection with the perfection, as against all third
parties, of the Depositor’s, the Issuer’s and the Indenture Trustee’s right,
title and interest in and to the Receivables and the other property included in
the Trust Estate.

 

Section 5.04 Hold Harmless. Seller shall protect, defend, indemnify and hold the
Depositor and the Issuer and their respective assigns and their attorneys,
accountants, employees, officers and directors harmless from and against all
losses, liabilities, claims, damages and expenses of every kind and character,
as incurred, resulting from or relating to or arising out of (i) the inaccuracy,
nonfulfillment or breach of any representation, warranty, covenant or agreement
made by Seller in this Agreement, (ii) any legal action, including, without
limitation, any counterclaim, that has either been settled by the litigants
(which settlement, if Seller is not a party thereto shall be with the consent of
Seller) or has proceeded to judgment by a court of competent jurisdiction, in
either case to the extent it is based upon alleged facts that, if true, would
constitute a breach of any representation, warranty, covenant or agreement made
by Seller in this Agreement, (iii) any actions or omissions of Seller or any
employee or agent of Seller or any Dealer occurring prior to the Transfer Date
with respect to any of the Receivables or Financed Vehicles or (iv) any failure
of a Receivable to be originated in compliance with all requirements of law.
These indemnity obligations shall be in addition to any obligation that the
Seller may otherwise have.

 

 13(2013-A Receivables Purchase Agreement)

 



ARTICLE VI.
Indemnification

 

Section 6.01 Indemnification.

 

Without limiting any other rights any such Person may have hereunder or under
applicable law, the Seller hereby indemnifies and holds harmless the Depositor
and its officers, directors, agents and employees (each an “Indemnified Party”)
from and against any and all damages, losses, claims, liabilities, penalties,
costs and expenses (including reasonable attorneys’ fees and court costs) (all
of the foregoing collectively, the “Indemnified Losses”) at any time imposed on
or incurred by any Indemnified Party arising out of or otherwise relating to
this Agreement, the transactions contemplated hereby or the acquisition of any
of the Receivables, or any action taken or omitted by any of the Indemnified
Parties, whether arising by reason of the acts to be performed by the Seller
hereunder or otherwise, excluding only Indemnified Losses to the extent (a) such
Indemnified Losses resulted from gross negligence or willful misconduct of the
Indemnified Party seeking indemnification, (b) due to the financial inability of
the Obligor to pay a Receivable and for which reimbursement would constitute
recourse to the Seller for uncollectible Receivables or (c) such Indemnified
Losses include taxes on, or measured by, the overall net income of the Depositor
or any other Indemnified Party.

 

ARTICLE VII.
Miscellaneous Provisions

 

Section 7.01 Obligations of Seller. The obligations of the Seller under this
Agreement shall not be affected by reason of any invalidity, illegality or
irregularity of any Receivable.

 

Section 7.02 Repurchase Events. The Seller hereby covenants and agrees that the
occurrence of a breach of any of the Seller’s representations and warranties
contained in Section 3.02(b), with respect to any Receivable shall constitute an
event obligating the Seller to repurchase such Receivable if the interest of the
Noteholders or the Issuer are materially and adversely affected by such breach
(each, a “Repurchase Event”). If the Seller does not correct or cure such breach
prior to the end of the Collection Period (or, if the Seller elects, an earlier
date) after the date that the Seller became aware or was notified of such
breach, then the Seller shall purchase any Receivable materially and adversely
affected by such breach from the Issuer on the Payment Date following the end of
such Collection Period. Any such purchase by the Seller shall be at a price
equal to the Purchased Amount. In consideration for such repurchase, the Seller
shall make (or shall cause to be made) a payment to the Issuer equal to the
Purchased Amount by depositing such amount into the Collection Account on the
applicable Payment Date. Upon payment of such Purchased Amount by the Seller,
the Issuer and the Indenture Trustee shall release and shall execute and deliver
such instruments of release, transfer or assignment, in each case without
recourse or representation, as shall be reasonably necessary to vest in the
Seller or its designee any Receivable repurchased pursuant hereto. It is
understood and agreed that the right to cause the Seller to purchase any
Receivable as described above shall constitute the sole remedy respecting such
breach available to the Issuer, the Noteholders, the Owner Trustee, the
Certificateholders and the Indenture Trustee. Neither the Owner Trustee nor the
Indenture Trustee will have any duty to conduct an affirmative investigation as
to the occurrence of any condition requiring the repurchase of any Receivable
pursuant to this Section 7.02.

 

 14(2013-A Receivables Purchase Agreement)

 



Section 7.03 Depositor Assignment of Repurchased Receivables. With respect to
all Receivables repurchased by the Seller pursuant to this Agreement, the
Depositor shall assign, without recourse, representation or warranty, to the
Seller all of the Depositor’s right, title and interest in and to such
Receivables and all security and documents relating thereto.

 

Section 7.04 Transfer to the Issuer. The Seller acknowledges and agrees that
(1) the Depositor will, pursuant to the Sale and Servicing Agreement, transfer
and assign the Receivables and assign its rights under this Agreement with
respect thereto to the Issuer and, pursuant to the Indenture, the Issuer will
pledge the Receivables to the Indenture Trustee, and (2) the representations and
warranties contained in this Agreement and the rights of the Depositor under
this Agreement, including under Section 7.02, are intended to benefit the
Issuer, the Noteholders and the Certificateholder. The Seller hereby consents to
such transfers and assignments and agrees that enforcement of a right or remedy
hereunder by the Indenture Trustee, the Owner Trustee or the Issuer shall have
the same force and effect as if the right or remedy had been enforced or
executed by the Depositor.

 

Section 7.05 Amendment. This Agreement may be amended from time to time, with
prior written notice to the Rating Agencies but without the consent of the
Noteholders or the Certificateholder, by a written amendment duly executed and
delivered by the Seller and the Depositor, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of Noteholders or the
Certificateholder; provided that such amendment shall not materially and
adversely affect the interest of any Noteholder or Certificateholder. This
Agreement may also be amended by the Seller and the Depositor, with prior
written notice to the Rating Agencies and the prior written consent of Holders
of Notes evidencing at least a majority of the Outstanding Amount of the
Controlling Class of the Notes and Holders of Certificates evidencing at least a
majority of the Certificate Balance (excluding, for purposes of this Section
7.05, Certificates held by the Seller or any of its affiliates), for the purpose
of adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of the
Noteholders or the Certificateholder; provided, however, that no such amendment
may (i) reduce the interest rate or principal amount of any Note or Certificate
or delay the Stated Maturity Date of any Note without the consent of the Holder
of such Note or (ii) reduce the aforesaid percentage of the Notes or the
Certificates that is required to consent to any such amendment, without the
consent of the Holders of all the outstanding Notes and Certificates.

 

Section 7.06 Waivers. No failure or delay on the part of the Depositor, the
Issuer or the Indenture Trustee in exercising any power, right or remedy under
this Agreement or the Bill of Sale shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or remedy preclude any
other or further exercise thereof or the exercise of any other power, right or
remedy.

 

Section 7.07 Notices. All demands, notices and communications under this
Agreement shall be in writing, electronically delivered, personally delivered or
mailed by certified mail, return receipt requested, to: (1) in the case of the
Seller, Hyundai Capital America, 3161 Michelson Drive, Suite 1900, Irvine,
California 92612, Attention: Treasurer; (2) in the case of the Depositor,
Hyundai ABS Funding Corporation, 3161 Michelson Drive, Suite 1900, Irvine,
California 92612, Attention: President and Secretary; (3) in the case of
Moody’s, Moody’s Investors Service, Inc., ABS Monitoring Department, 7 World
Trade Center, 250 Greenwich Street, New York, NY 10007; and (4) in the case of
Standard & Poor’s, via electronic delivery to Servicer_reports@sandp.com or at
the following address: Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business, 55 Water Street (40th Floor), New York,
New York 10041, Attention: ABS Surveillance Department; or as to each of the
foregoing, at such other address as shall be designated by written notice to the
other parties.

 

 15(2013-A Receivables Purchase Agreement)

 



Section 7.08 Costs and Expenses. The Seller shall pay all expenses incident to
the performance of its obligations under this Agreement and the Seller agrees to
pay all reasonable out-of-pocket costs and expenses of the Depositor, in
connection with the perfection as against third parties of the Depositor’s, the
Issuer’s and the Indenture Trustee’s right, title and interest in and to the
Receivables and the enforcement of any obligation of the Seller hereunder.

 

Section 7.09 Representations of the Seller and the Depositor. The respective
agreements, representations, warranties and other statements by the Seller and
the Depositor set forth in or made pursuant to this Agreement shall remain in
full force and effect and will survive the closing under Section 2.02 and the
transfers and assignments referred to in Section 7.04.

 

Section 7.10 Confidential Information. The Depositor agrees that it will neither
use nor disclose to any Person the names and addresses of the Obligors, except
to enforce the Depositor’s rights hereunder, under the Receivables, under the
Sale and Servicing Agreement or any other Basic Document, or as required by any
of the foregoing or by law.

 

Section 7.11 Headings and Cross-References. The various headings in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement. References in this Agreement
to section names or numbers are to such Sections of this Agreement.

 

Section 7.12 GOVERNING LAW. THIS AGREEMENT AND THE ASSIGNMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER OR THEREUNDER SHALL BE DETERMINED
IN ACCORDANCE WITH SUCH LAWS.

 

Section 7.13 Counterparts. This Agreement may be executed in counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same instrument.

 

Section 7.14 Third Party Beneficiary. The Indenture Trustee is an express third
party beneficiary of this Agreement and shall be entitled to enforce the
provisions of this Agreement as if it were a party hereto.

 

Section 7.15 No Proceedings. So long as this Agreement is in effect, and for one
year plus one day following its termination, the Seller agrees that it will not
file any involuntary petition or otherwise institute any bankruptcy,
reorganization arrangement, insolvency or liquidation proceeding or other
proceedings under any federal or state bankruptcy law or similar law against the
Trust.

 

 16(2013-A Receivables Purchase Agreement)

 



Section 7.16 Nonpetition Covenant. Notwithstanding any prior termination of this
Agreement, the Seller shall not, prior to the date that is one year and one day
after the termination of this Agreement with respect to the Depositor,
acquiesce, petition or otherwise invoke or cause the Depositor to invoke the
process of any court or government authority for the purpose of commencing or
sustaining a case against the Depositor under any federal or state bankruptcy,
insolvency or similar law, or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of the Depositor or
any substantial part of its property, or ordering the winding up or liquidation
of the affairs of the Depositor.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 17(2013-A Receivables Purchase Agreement)

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date and year first above
written.

 

  HYUNDAI CAPITAL AMERICA           By: /s/ Sukjin Oh   Name: Sukjin Oh   Title:
Treasurer

 

 S-1(2013-A Receivables Purchase Agreement)

 



  HYUNDAI ABS FUNDING CORPORATION           By: /s/ Min Sok Randy Park   Name:
Min Sok Randy Park   Title: President and Secretary

  

 S-2(2013-A Receivables Purchase Agreement)

 

SCHEDULE I

 

Schedule of Receivables

 

[To be delivered to the Trust at Closing]

 

 I-1(2013-A Receivables Purchase Agreement)

 

SCHEDULE II

 

Receivable File Schedule

 

1.All documents obtained or created in connection with the credit investigation.

 

2.All Obligor records including without limitation (i) file copy of Receivable;
(ii) copy of Dealer assignment (if applicable) and any intervening assignments;
(iii) warranty copy (if applicable); (iv) credit life insurance policy (if
applicable); (v) proof of auto insurance or obligor agreement to provide such
insurance; (vi) title application; (vii) contract verification sheet; and (viii)
original application.

 

3.Original document file together with all documents maintained therein.

 

4.Any and all other documents that the Servicer shall keep on file in accordance
with its customary procedures relating to a Receivable, an Obligor or a Financed
Vehicle.

 

 II-1(2013-A Receivables Purchase Agreement)

 

SCHEDULE III

 

Reconveyance Documents

 

Release, dated as of January 30, 2013, by JPMorgan Chase Bank, N.A., as
administrative agent.

 

Receivables Transfer Agreement and Assignment, dated as of January 30, 2013,
between Hyundai Capital America and Hyundai HK Funding, LLC.

 

 III-1(2013-A Receivables Purchase Agreement)

 

SCHEDULE IV

 

Conduit Documents

 

Amended and Restated Receivables Sale Agreement, dated as of May 10, 2012,
between Hyundai Capital America, as seller, and Hyundai HK Funding, LLC, as
buyer.

 

Amended and Restated Loan and Security Agreement, dated as of May 10, 2012,
among Hyundai HK Funding, LLC, as the borrower, Hyundai Capital America, as the
servicer, each of the commercial paper conduits from time to time party thereto,
as the conduit lenders, each of the financial institutions from time to time
party thereto, as the committed lenders, each of the financial institutions from
time to time party thereto, as the group agents and JPMorgan Chase Bank, N.A.,
as the administrative agent, on behalf of the secured parties, as amended from
time to time.

 

 IV-1(2013-A Receivables Purchase Agreement)



 

